UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 03-0891

                                  JAMES C. DEMOS, APPELLANT ,

                                                 V.


                                    R. JAMES NICHOLSON ,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before STEINBERG, GREENE, and HAGEL, Judges.

                                            ORDER

       Before the Court is the appellant's appeal of a March 19, 2003, Board of Veterans' Appeals
(BVA) decision that denied his reopened claim for Department of Veterans Affairs (VA) service
connection for a right-knee disability. The parties have filed a joint motion for the Court to vacate
that March 2003 BVA decision and to remand the matter.

       Upon consideration of the foregoing, it is

        ORDERED that the motion is granted. The March 19, 2003, BVA decision is VACATED
and the matter is REMANDED pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with
errors asserted as three bases for remand included in the joint motion. Under Rule 41(b) of the
Court's Rules of Practice and Procedure, this order is the mandate of the Court.

DATED:         March 8, 2005                          PER CURIAM.